Citation Nr: 0322811	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for bilateral bunion 
deformities, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case back to RO 
in May 2001.

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  This claim, however, was granted in a 
June 2003 rating decision.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected bilateral bunion 
deformities have resulted in significant pain and deformity 
and have been found to require the use of a wheelchair.





CONCLUSION OF LAW

The criteria for a 50 percent evaluation for bilateral bunion 
deformities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a May 1998 rating decision, the RO granted service 
connection for bilateral bunion deformity on the basis of a 
service-era record showing treatment for this disability.  A 
10 percent evaluation was assigned, effective from July 1996.  
Following receipt of a July 1998 private treatment record 
showing pain in the feet, the RO increased this evaluation to 
30 percent, effective from July 1998, in an August 1998 
rating decision.  Subsequently, in an October 1998 rating 
decision, the RO changed the effective date of the 30 percent 
evaluation to July 1996.  The 30 percent evaluation has since 
remained in effect and is at issue in this case.

During his May 1999 VA feet examination, the veteran 
complained of pain around the lesser metatarsophalangeal 
joints that was characterized by cramping of the legs and 
toes.  This was noted to be worse on the right than on the 
left.  The examination revealed tenderness to palpation about 
the second and third metatarsophalangeal joints of the left 
foot, without impairment of range of motion.  There also was 
tenderness to palpation about the third and second metatarsal 
shafts of the left foot, which was described as "low 
grade."  Hyperkeratotic buildup was broad-based beneath the 
second and third metatarsophalangeal joints of both feet, 
with mild subcutaneous metatarsal fat pad atrophy.  The 
assessments were capsulitis of the lesser metatarsophalangeal 
joints two and three of the right foot, and three and four of 
the left foot; metatarsal fat pad atrophy, with 
hyperkeratotic buildup in the balls of both feet; and a 
stress reaction of the left second and third metatarsal 
shafts.  

The veteran underwent a second VA feet examination in June 
2001, at which time he reported progressive foot pain and 
muscle spasms.  He asserted that his muscle spasm of the feet 
was aggravated by minimal ambulatory activity and that, as a 
result, he was limited to the use of a wheelchair.  The 
examination revealed focal hyperkeratotic buildup about the 
weight bearing surface of the third metatarsal head of the 
right foot, the fourth metatarsal head of the left foot, and 
the medial hallux bilaterally, as well as the medial aspect 
of "markedly neglected" first metatarsal heads.  The bunion 
deformity was greater on the left than on the right.  Range 
of motion revealed passive dorsiflexion in the right first 
metatarsal phalangeal joint to 20 degrees and plantar flexion 
to neutral, while dorsiflexion was passively to 30 degrees, 
and plantar flexion neutral, on the left.  The veteran was 
able to stand briefly, demonstrating varus antalgia of both 
feet associated with tender hyperkeratotic lesions.  There 
was reducible flexion contracture of the lesser toes, again 
more on the left than on the right.  Longitudinal arch 
architecture was normal.  There was tenderness to palpation 
about the lesser metatarsal phalangeal joint lines of toes 
two through four bilaterally, without swelling or limited 
range of motion and lesser metatarsal fat pad atrophy in the 
balls of both feet.  In rendering a diagnosis, the examiner 
also noted moderate degenerative joint disease of the first 
metatarsal phalangeal joints and capsulitis involving the 
lesser metatarsal phalangeal joints of both feet and opined 
that "this constellation of pedal complaints would remain, 
in my view, circumspect and the severity of the complaint 
conceivably disproportionate."

An October 2001 VA podiatry record indicates that the veteran 
had an unsteady gait, was reliant on a wheelchair and a 
walker, and was "not employable secondary to deformity and 
pain."  This opinion is repeatedly indicated in subsequent 
VA outpatient treatment records from 2002.

In a May 2003 statement, Albert B. Bowman, M.D., noted that 
all of the veteran's "medical problems" began with his 
bunion disorder and led to his unemployability.  Dr. Bowman 
also opined that the veteran's foot deformities "render him 
disabled and unable to walk or get around without the aid of 
a wheelchair."

The RO has evaluated the veteran's bunion disorder at the 30 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
Under this section, in cases of a bilateral disorder, claw 
foot (pes cavus) productive of all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads warrants a 30 percent evaluation.  A 
50 percent evaluation is in order in cases of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.

After reviewing the medical records cited above, the Board is 
not satisfied that the currently assigned 30 percent 
evaluation fully contemplates the degree of symptomatology 
resulting from the veteran's bunion disorder.  The Board is 
aware that the veteran's VA examinations have not revealed 
such symptoms as marked varus deformity and marked 
contraction of plantar fascia with dropped forefoot, and 
these symptoms have also not been specifically noted 
elsewhere in the record.  The veteran's complaints of foot 
pain and spasm have been constant, however, and he has been 
using a wheelchair on account of his disorder.  See 38 C.F.R. 
§§ 4.40, 4.45.  Although the examiner who conducted the June 
2001 VA examination called into question whether the 
veteran's subjective complaints might be out of proportion to 
his actual symptoms, Dr. Bowman's May 2003 statement makes it 
clear that the veteran's foot problems all stem from his 
service-connected bunion disorder and have resulted in the 
need for a wheelchair and unemployability.  Indeed, as noted 
above, the veteran's claim of entitlement to TDIU was granted 
in June 2003, following receipt of Dr. Bowman's statement.

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  After 
resolving all doubt in favor of the veteran, the Board 
concludes that his bilateral foot disability picture more 
closely resembles the criteria for a 50 percent evaluation 
than that for a 30 percent evaluation.  38 U.S.C.A. 
§ 5107(b).  As such, a 50 percent evaluation for this 
disorder is granted.

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The diagnostic codes governing foot disorders 
do not allow for a schedular evaluation in excess of 50 
percent, and the only remaining basis for an even higher 
evaluation is by extra-schedular consideration.  The veteran, 
however, has already been granted entitlement to TDIU, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for bilateral bunion deformities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

